Citation Nr: 0806212	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so whether service 
connection is warranted on the merits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1977 to March 
1992.  He had service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen a claim 
for PTSD.

In June 2007, the veteran presented testimony at a hearing at 
the RO conducted by the undersigned. A transcript is in the 
file.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1. In an August 1999 rating decision, the RO continued the 
previous denial of the veteran's claim to reopen a claim for 
service connection for PTSD.  The veteran was notified of the 
decision but he did not perfect an appeal.

2. The evidence associated with the claims file since the 
August 1999 RO decision raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1. The August 1999 rating decision denying the claim to 
reopen the issue of entitlement to service connection for 
PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1103 (2007).

2. The additional evidence presented since the August 1999 
rating decision is new and material, and the claim of 
entitlement to service connection for PTSD is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in September 2002 
correspondence, and in a February 2004 statement of the case, 
and in a March 2004 supplemental statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  The veteran has been 
adequately informed of the specific basis for the prior 
denial of his claim. Kent v. Nicholson, 20 Vet. App. 1 
(2006).

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated. The claimant was provided the opportunity 
to present pertinent evidence and testimony. In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Analysis

By rating action in July 1996 service connection for PTSD was 
denied.  In making that determination the RO found that the 
veteran had submitted no confirmed stressor information, that 
PTSD had not been diagnosed, and that he did not serve in 
combat.  The veteran did not timely appeal this decision and 
it became final.

In an August 1999 rating decision VA found that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for PTSD.  The 
claim was denied because there was no confirmed diagnosis of 
PTSD or verifiable stressor information submitted by the 
veteran.  The veteran did not perfect his appeal.  Hence, 
that decision is final.  38 U.S.C.A. § 7105 (West 2002).

The veteran filed a request to reopen his claim for service 
connection for PTSD and it was considered in a VA rating 
decision dated in January 2003.

Service connection for PTSD may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo. See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001). If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant. Id. 
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted. Id. at 1384; see also Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Evidence available at the time of the August 1999 rating 
decision consisted of extensive service medical records, 
post-service private and VA treatment records, which 
indicated several psychiatric disorders including major 
depression, prescription drug abuse, probable phobic 
claustrophobia, alcohol dependence, and PTSD; and several 
stressor statements with claimed stressors.  Also available 
was the veteran's DD 214 which indicated that he was a 
medical corpsman while in Southwest Asia.  These records do 
not show that he served in combat.  His service medical 
records were devoid of complaints, treatment, findings, or 
diagnoses related to PTSD.

Evidence received since the August 1999 RO denial consists of 
additional extensive VA mental health and PTSD clinical 
records, the June 2007 Travel Board hearing transcript, and 
statements by the veteran.  

This evidence is new in that it presents several diagnoses of 
PTSD from numerous treating clinicians.  The veteran's June 
2007 testimony is new and material.  In this regard, during 
the course of the veteran's testimony he provided additional 
information as to his fear of possible chemical attack by 
Scud missiles as well as his fear of confined spaces.  (See 
Travel Board transcript, page 10).  The veteran was a Navy 
Corpsman assigned to the Marine Corps while in Saudi Arabia. 
He stated in a March 1996 stressor statement that he was 
stationed in Al Jabal. See Claims File, Volume II).  The 
Board notes that during Operation Desert Storm, the First 
Marine Division was stationed at Al Jabal, Saudi Arabia. Al 
Jabal is on the coast near the Border with Kuwait.  During 
Operation Desert Storm Scud sirens are known to have been 
sounded at Al Jabal announcing suspected Scud attacks, and 
several Scud missiles struck in the general area. See 
Information Paper, Iraq's Scud Ballistic Missiles, Bernard 
Rostker, Special Assistant for Gulf War Illnesses, Tab D., 
incident Nos.32, 35, 38, 90, 120, 122, 128, (Department of 
Defense, July 25, 2000).  

The veteran testified that each time the siren sounded he was 
in fear of an impending chemical attack and worried that his 
chemical protective gear would not work.  He also notes in 
his testimony that he had problems with small spaces, "like 
we made bunkers and stuff ......I think it was the door closed or 
whatever that's very hard for me to deal with at times." 
(Travel Board testimony, 10).  The appellant was not aware of 
any injuries or property damage due to any Scud attack, and 
acknowledged that no Scud landed near him at Al Jabar.  He 
did however report a stressor incident of seeing one explode.  
In essence he argues that the siren warnings caused him to 
fear for his life.  The record shows that Scud attacks, 
amongst multiple other events, have been considered in 
diagnosing PTSD.  Accordingly, as this evidence raises a 
reasonable possibility of changing the prior outcome, the 
veteran's testimony is new and material evidence.  

The claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for post traumatic stress 
disorder is reopened.


REMAND

Given the fact that Scud sirens are known to have been 
sounded at the veteran's base, and given the fact that base 
personnel were under orders to take appropriate safety 
precautions, the remaining question is whether this fact 
alone is sufficient to support a diagnosis of PTSD.  In this 
regard, any examination must also consider the fact that no 
other in-service stressor has been independently verified, 
and the appellant has a history of non service related 
stressors, prescription drug abuse, and alcohol abuse.  
Still, given that the type of Scud missiles used during 
Desert Storm by Iraq had no effect for military actions or 
military success, but were psychologically effective, see 
Steven A. Hildreth's Evaluation of U.S. Army Assessment of 
Patriot Antitactical Missile Effectiveness in the War Against 
Iraq, 42 (1992), the impact of these alerts must be 
considered.

Therefore, this case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be accorded examinations by a VA 
psychiatrist.  The purpose of the 
examination is to determine the nature 
and etiology of any diagnosed PTSD, as 
well as any other psychiatric disorders 
identified.  All indicated studies, 
including post traumatic stress disorders 
sub scales, are to be performed.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the veteran's claim that his base sounded 
Scud alert siren warnings has been 
confirmed.  No other claimed in-service 
stressor has been verified.  Further, 
there is no evidence that any Scud attack 
landed at the appellant's base camp, and 
no evidence that any attack caused any 
casualty.  The claims folder must be 
provided to and reviewed by the examiner 
prior to the conduct of any requested 
study.  The examiner must then opine 
whether it is as least as likely as not 
that the appellant suffers from PTSD 
caused by exposure to fear surrounding 
Scud alert warnings alone. 

In addition, following a review of the 
relevant medical evidence in the claims 
file including the extensive treatment 
records prior to and during the veteran's 
14 plus years of service, and after 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(a) Does the veteran currently have major 
depression, or any other psychiatric 
disorder, other than PTSD?

(b) If so, is it at least as likely as 
not (50 percent or greater probability) 
that the veteran's current major 
depression or other psychiatric disorder, 
other than PTSD (1) had its onset during 
service, (2) was manifested within one-
year after his discharge or (3) is 
otherwise related to service?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation. More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiners are also requested to 
provide a complete rationale for any 
opinions expressed. The clinicians are 
advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

2. The RO should then review the claims 
file and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  The records 
should then be returned to the Board for 
further appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
N. R. ROBIN                 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


